Citation Nr: 1325459	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  13-10 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for left knee and left hip arthralgia, to include as secondary to service-connected acquired left foot pes planus and service-connected chronic lumbosacral sprain.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 2008 to August 2010.  He is the recipient of the Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left knee and left hip arthralgia, to include as secondary to service-connected acquired left pes planus and chronic lumbosacral sprain. 

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC) dated May 2013. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's appeal can be adjudicated.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran claims that his current left knee and left hip arthralgia are due to his service-connected disabilities.  In his substantive appeal dated April 2013, the Veteran explained that a VA doctor specifically told him that his left knee and hip problems are caused from his service-connected left foot pes planus that developed during his military service.  See the April 2013 VA Form 9.  The Veteran contends that service connection is warranted for his left knee and left hip arthralgia.  

The Board notes that the Veteran was afforded a VA examination to determine the etiology of the Veteran's claimed left knee and left hip disorders.  However, an opinion as to aggravation was not provided.  The question of aggravation is an integral part of a secondary service connection claim, see 38 C.F.R. § 3.310(b), and the absence of an answer to this question requires remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Therefore, the July 2011 VA examiner should be contacted to provide an addendum opinion.

As the case must be remanded for the foregoing reason, any recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of treatment from the Huntington VA Medical Center in Huntington, West Virginia.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

2.  Contact the examiner who conducted the July 2011 VA examination and request an addendum opinion.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  If the examiner from July 2011 is no longer available to respond to this inquiry, then another comparably qualified examiner may answer in his place.  

(a) The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) the Veteran's left knee and left hip arthralgia are proximately due to, or the result of, his service-connected acquired left foot pes planus and/or his service-connected chronic lumbosacral sprain. 

(b) The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that the Veteran's left knee and left hip arthralgia are permanently aggravated by his service-connected acquired left foot pes planus and/or his service-connected chronic lumbosacral sprain.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


